 Case 3:20-cv-02543-FLW-TJB Document 1 Filed 03/09/20 Page 1 of 28 PageID: 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

 JENNIFER BYRON and KAREN LUEDY,
 individually and on behalf of all others
 similarly situated,                                Case No. ___________

                    Plaintiffs,                     CLASS ACTION COMPLAINT
        v.
                                                    JURY TRIAL DEMANDED
 CONAIR CORPORATION,

                    Defendant.


                                  CLASS ACTION COMPLAINT

       Plaintiffs Jennifer Byron and Karen Luedy (hereinafter, “Plaintiffs”) by their undersigned

attorneys, bring this action on behalf of themselves, all others similarly situated, and the general

public against Defendant, Conair Corporation, (“Conair”), and states the following:

                                   NATURE OF THE ACTION

       1.      This is a consumer class action brought individually by Plaintiffs and on behalf of

all persons in the below-defined proposed Classes, due to Conair’s sale of certain defective hair

dryers, in particular, Conair’s Infiniti Pro 1875-watt hair dryer (259/279 Series) (hereinafter, the

“Product” or “Products”).

       2.      In order to reap substantial profits from the sales of the Product, Conair cut corners

by, among other things, failing to perform sufficient product testing to ensure the Product was safe

for consumer use.

       3.      As a result, and unbeknown to Plaintiffs and members of the Classes at the time of

their purchase, and contrary to the express and implied representations made by Conair in respect

to the Product, the Product is defective and malfunctions and poses a serious fire hazard to
 Case 3:20-cv-02543-FLW-TJB Document 1 Filed 03/09/20 Page 2 of 28 PageID: 2



consumers which, if known to Plaintiffs and members of the Classes, would have caused Plaintiffs

and members of the Classes not to purchase or use the Product.

       4.         Indeed, in May of 2017, following years of litigation arising out of several reported

incidents with respect to the Product, Conair entered into a class action settlement resolving the

claims of consumers who purchased the Products in California and New York. See Czuchaj v.

Conair Corporation, 3:13-cv-01901-BEN-RBB, Doc. 365 (S.D. Cal.). However, consumers,

(including Plaintiffs) across the rest of the country, remain uncompensated for their purchase of a

worthless and dangerous Product.

       5.         Despite having knowledge that the Product it sold is dangerous, malfunctions, and

otherwise worthless, Conair still refuses to adequately compensate consumers for their purchase

of the Product.

       6.         As a result, Plaintiffs and members of the Classes have been, and continue to be

harmed, by purchasing a worthless product under false pretenses that poses a serious fire hazard

that could result in personal injury or property damage.

       7.         Plaintiffs and the Classes thus bring claims for consumer fraud, breach of warranty,

negligent misrepresentation, and unjust enrichment and seek damages, interest, costs, and

reasonable attorneys’ fees.

                                               PARTIES

       8.         Plaintiff Jennifer Byron is a citizen and resident of the Commonwealth of

Pennsylvania, residing at 710 Pancoast Street, Dickson City, PA 18519.

       9.         Plaintiff Karen Luedy is a citizen and resident of the State of Ohio, residing at 2004

Treading Avenue, Cleveland, OH 44109.




                                                    2
 Case 3:20-cv-02543-FLW-TJB Document 1 Filed 03/09/20 Page 3 of 28 PageID: 3



         10.      Defendant Conair is a Delaware corporation headquartered at 150 Milford Road,

East Windsor, New Jersey 08520.

                                   JURISDICTION AND VENUE

         11.      This Court has subject matter jurisdiction pursuant to the Class Action Fairness Act

of 2005 (hereinafter referred to as “CAFA”) codified as 28 U.S.C. § 1332(d)(2) because the claims

of the proposed Class members exceed $5,000,000 and because Defendant is a citizen of a different

state than most Class members.

         12.      The Court has personal jurisdiction over Conair because it is headquartered in this

District, regularly conducts business in this District, and/or under the stream of commerce doctrine

by causes its products to be disseminated in this District.

         13.      Venue is proper because a substantial portion of the events complained of occurred

in this District and this Court has jurisdiction over the Defendant.

                                    FACTUAL ALLEGATIONS

         14.      Conair is a company headquartered in East Windsor, New Jersey. It is one the

world’s largest privately held health and beauty companies and has been around for more than 50

years.

         15.      As part of its operations, Conair engages in the business of designing,

manufacturing and selling hair dryers to consumers either directly through its website or through

major retail chains nationwide. Conair holds the number one position in the industry with respect

to hair dryers.

         16.      One of the products Conair developed, designed and manufactured was the Product:




                                                   3
 Case 3:20-cv-02543-FLW-TJB Document 1 Filed 03/09/20 Page 4 of 28 PageID: 4




        17.     The Product was sold at nationwide retailers such as Sam’s Club, Wal-Mart, Target

and CVS Pharmacies.

        18.     Because of its reputation in the industry, as well as its advertising and marketing in

respect to the Product, Conair sold the Product at a premium for about $24.99 to $39.99 whereas

similar hair dryers might sell for as little as $10.97.1

        19.     On the packaging of the Product, Conair promised, inter alia, it would provide

“Salon Performance” and was equipped with a “professional AC Motor design.”




        1
        See, e.g., https://www.walmart.com/ip/Revlon-1875W-Compact-Travel-Hair-Dryer-Black/
14551419?wmlspartner=wlpa&selectedSellerId=0&wl13=2816&adid=22222222227000478089&wl0=&
wl1=g&wl2=c&wl3=40842329432&wl4=pla-58473496009&wl5=9021734&wl6=&wl7=&wl8=&wl9
=pla&wl10=8175035&wl11=local&wl12=14551419&veh=sem&gclid=EAIaIQobChMIpsj6j5f
_5wIVYRitBh3KhAtyEAQYASABEgJd-fD_BwE.


                                                   4
 Case 3:20-cv-02543-FLW-TJB Document 1 Filed 03/09/20 Page 5 of 28 PageID: 5



        20.     Conair further marketed the Product on the packaging as providing “Great Hair …

Salon Results at Home.”

        21.     Conair further warranted the Product for and to consumers, including Plaintiffs,

against defects in material or workmanship.

        22.     Conair made the aforementioned representations and promises to consumers on the

label and packaging of the Product. It also included these representations and promises in its

marketing for the Product.

        23.     Conair directed the aforementioned representations and promises about the Product

to consumers, like Plaintiffs and members of the Classes, and Conair intended that Plaintiffs and

members of the Classes read and rely on its representations.

        24.     However, contrary to the aforementioned representations and promises made in

respect to the Product, the Product was defective, malfunctioned and posed a serious fire hazard

to consumers.

        25.     On information and belief, the Product was defective and malfunctioned because

the heater coil in the barrel of the hair dryer came into contact with adjacent coils that would create

an electrical short. As a result of the electrical short, hot coils would project out of the dryer posing

a burn risk or fire hazard.

        26.     What is more, despite the dangers posed by this product defect, Conair failed to

disclose the fact to consumers on the label and packaging of the Product and/or in the Product’s

marketing materials.

        27.     On information and belief, this defect arose due to Conair’s failure to, among other

things, perform sufficient product testing to ensure the Product was safe for consumer use, as

expressly and/or impliedly advertised by Conair.




                                                   5
 Case 3:20-cv-02543-FLW-TJB Document 1 Filed 03/09/20 Page 6 of 28 PageID: 6



       28.     Because Conair decided to cut corners in the manufacturing of the Product,

consumers, including Plaintiffs, have complained the Product sparks and catches fire during

normal use and sometimes even when the Product is turned off.2

       29.     A sample of the complaints show the dangers inherent with the use of the Product:

                                             Comments3

                 I have a Conair 1875. After using it and turning it off about five
                 minutes later, it turned itself on and caught fire. I think these
                 should be recalled. (Thank God I was still home when this
                 happened.)
                 I have a Conair 1875 model hair dryer and when I was cleaning
                 out closets, the dryer started up and by the time I got to the
                 dressing area there were flames shooting out of it. I quickly
                 pulled out the plug and threw a wet towel over it. Horrible smell
                 and smoke but nothing to speak of was damaged except some
                 frayed nerves and a hair brush where the teeth had melted. I am
                 just thankful I was home at the time.
                 While drying my hair, Conair 1875 suddenly made a loud pop
                 and stopped working. It was 1-2 years old. It was pretty scary at
                 the time but going by other posts, I see it could have been worse.
                 I am surprised there has not been a recall.
                 My 87 year old mother was drying her hair when the appliance
                 burst into flames-She luckily was not injured and was only
                 minor damage to her home, however this could have been
                 disasterous [sp] and I feel someone should know about it.


       30.     Similarly, many news outlets reported the problems with the Product, noting the

“hair dryers …can short out and start a fire or burn someone.”4

       31.     Indeed, the reported incidents with the Product became so pervasive, Conair

advised consumers “to stop using the Product” immediately.5




       2
           https://www.consumeraffairs.com/homeowners/conair.html.
       3
           Id.
         4
           See, e.g., https://www.wtkr.com/2013/10/16/conair-recalls-570k-hair-dryers.
         5
           https://www.justicepays.com/news/we-want-you-to-be-careful-conair-recalls-570k-hair-dryers-
for-fire-and-burn-hazards.


                                                   6
 Case 3:20-cv-02543-FLW-TJB Document 1 Filed 03/09/20 Page 7 of 28 PageID: 7



       32.     After Conair publicly acknowledged the defects inherent with the Product, Conair

entered into a class action settlement for consumers in California and New York who purchased

it. See Czuchaj v. Conair Corporation, 3:13-cv-01901-BEN-RBB, Doc. 365 (S.D. Cal.).

       33.     However, Conair’s settlement ignored consumers across the rest of the country,

including Plaintiffs.

       34.     Conair never paid Plaintiffs or Class members a full refund for their purchase. Nor

did it address any property damage or personal injury caused by the Product.

       35.     Because of Conair’s omissions, false promises and deceptive and misleading

advertising practices, consumers were fraudulently induced to purchase the Product. The only

conceivable purpose for falsely and deceptively making these claims about the Product, and failing

to disclose the serious fire hazard it posed, was to stimulate sales and enhance Conair’s profits.

       36.     As a result, consumers, including Plaintiffs, purchased and paid valuable

consideration for a Product that is worthless. Indeed, Conair surely understands that no reasonable

consumer would purchase the Product if it were accurately labeled and/or marketed as having a

propensity to short-out, catch fire, and/or shoot flames and hot projectiles that could cause personal

injury and property damage, and pose a serious fire hazard.

          Plaintiffs Relied Upon Conair’s Omissions, False Promises and Deceptive
               and Misleading Advertising Practices to Purchase the Product

Plaintiff Byron
       37.     Plaintiff Byron fell victim to Conair’s mislabeling, omissions, and false promises

in respect to the Product.

       38.     In March of 2019, Plaintiff Byron purchased the Product at a Target store in

Dickson City, Pennsylvania.




                                                  7
 Case 3:20-cv-02543-FLW-TJB Document 1 Filed 03/09/20 Page 8 of 28 PageID: 8



       39.     While using the Product, Plaintiff Byron noticed it would spark and short-out and

would otherwise malfunction. She indicates that every time she plugs the Product in, it sparks and

smells of smoke.

       40.     Plaintiff Byron purchased the Product believing that it was a safe and reliable hair

dryer, and that it would provide her with all the features described above, as prominently advertised

on the labeling and packaging of the Product. However, the Product was defective and posed a

serious fire hazard.

       41.     Plaintiff Byron would not have purchased Product had it been accurately labeled

and/or marketed as having a propensity to short-out, catch fire, and/or shoot flames and hot

projectiles that could cause personal injury and property damage, and pose a serious fire hazard.

       42.     Plaintiff Byron is in the same Class as all other consumers who purchased

Defendant’s Product during the relevant time period. Plaintiffs and the Class members were in fact

misled by Defendant’s omissions and/or misrepresentations in respect to the Product. Plaintiffs

and Class members would have purchased other hair dryers, if any at all, if they had not been

deceived by the misleading and deceptive marketing and/or labeling of the Product by Conair.

Plaintiff Luedy
       43.     Plaintiff Luedy fell victim to Conair’s omissions, mislabeling and false promises in

respect to the Product.

       44.     In October of 2018, Plaintiff Luedy purchased the Product at a Target store near

her house.

       45.     While using the Product, Plaintiff Luedy noticed it would spark and short-out and

would otherwise malfunction.

       46.     Plaintiff Luedy purchased the Product believing that it was a safe and reliable hair

dryer, and that it would provide her with all the features described above, as prominently advertised


                                                 8
 Case 3:20-cv-02543-FLW-TJB Document 1 Filed 03/09/20 Page 9 of 28 PageID: 9



on the labeling and packaging of the Product. However, the Product was defective and posed a

serious fire hazard.

          47.   Plaintiff Luedy would not have purchased Product had it been accurately labeled

and/or marketed as having a propensity to short-out, catch fire, and/or shoot flames and hot

projectiles that could cause personal injury and property damage, and pose a serious fire hazard.

          48.   Plaintiff Luedy is in the same Class as all other consumers who purchased

Defendant’s Product during the relevant time period. Plaintiffs and the Class members were in fact

misled by Defendant’s omissions and/or misrepresentations in respect to the Product. Plaintiffs

and Class members would have purchased other hair dryers, if any at all, if they had not been

deceived by the misleading and deceptive marketing and/or labeling of the Product by Conair.

                       New Jersey’s Substantive Law Applies to the Proposed Class
          49.   New Jersey’s substantive laws apply to the proposed nationwide class, as defined

herein.

          50.   New Jersey’s substantive laws may be constitutionally applied to the claims of

Plaintiffs and the nationwide class under the Due Process Clause, 14th Amend., § 1, and the Full

Faith and Credit Clause, art. IV., § 1, of the U.S. Constitution.

          51.   New Jersey has significant contact, or significant aggregation of contacts, to the

claims asserted by Plaintiffs and all class members, thereby creating state interests that ensure that

the choice of New Jersey state law is not arbitrary or unfair.

          52.   Defendant’s principal place of business is located in New Jersey.

          53.   Defendant also owns property and conducts substantial business in New Jersey and,

therefore, New Jersey has an interest in regulating Defendant’s conduct under its laws.

          54.   Defendant’s decision to reside in New Jersey and avail itself of New Jersey’s laws

renders the application of New Jersey law to the claims herein constitutionally permissible.


                                                  9
Case 3:20-cv-02543-FLW-TJB Document 1 Filed 03/09/20 Page 10 of 28 PageID: 10



          55.    A substantial number of members of the class also reside in New Jersey and bought

the Product in New Jersey.

          56.    Defendant’s alleged misconduct emanated from New Jersey.

          57.    Defendant’s conduct similarly injured and affected Plaintiffs and class members.

For instance, Defendant’s marketing and any testing efforts relating to the defective Product, as

well as its warranty decisions, were undertaken and orchestrated from its headquarters in New

Jersey.

          58.    The application of New Jersey’s laws to the class also is appropriate under New

Jersey’s choice-of-law rules because New Jersey has significant contacts to the claims of Plaintiffs

and the nationwide class, and New Jersey has a greater interest in applying its laws here than in

any other interested state.

                                 CLASS ACTION ALLEGATIONS

          59.     Plaintiffs bring this action individually and on behalf of all other persons similarly

situated pursuant to Federal Rule of Civil Procedure 23. The class definition(s) may depend on the

information obtained throughout discovery. Notwithstanding, at this time, Plaintiffs bring this

action and seek certification of the following Classes:

          The National Class: All persons within the United States who purchased the
          Product from the beginning of any applicable limitations period through the date of
          class certification (the “National Class” or the “Class”).

          Ohio Sub-Class: All persons in Ohio who purchased the Product from the
          beginning of any applicable limitations period through the date of class certification
          (the “Ohio Sub-Class”).

          Pennsylvania Sub-Class: All persons in Pennsylvania who purchased the Product
          from the beginning of any applicable limitations period through the date of class
          certification (the “Pennsylvania Sub-Class”).




                                                   10
Case 3:20-cv-02543-FLW-TJB Document 1 Filed 03/09/20 Page 11 of 28 PageID: 11



        60.     Excluded from the Classes are (i) any person who was member of the settlement

class in Czuchaj v. Conair Corporation, 3:13-cv-01901-BEN-RBB, Doc. 365 (S.D. Cal.), (ii)

Defendant, (iii) any entities in which Defendant has a controlling interest, (iv) Defendant’s agents,

employees and their legal representatives, (v) any Judge to whom this action is assigned, (vi) any

member of such Judge’s staff and immediate family, (vii) any person who is seeking damages for

physical injury as a result of the defect at issue in this litigation; and (viii) Plaintiffs’ counsel, their

staff members, and their immediate family.

        61.     Plaintiffs reserve the right to amend the Class definitions or add a Class if further

information and discovery indicate that the Class definitions should be narrowed, expanded, or

otherwise modified.

        62.     Certification of Plaintiffs’ claims for class-wide treatment is appropriate because

Plaintiffs can prove the elements of her claims on a class-wide basis using the same evidence as

would be used to prove those elements in individual actions alleging the same claims.

        63.     Numerosity – Federal Rule of Civil Procedure 23(a)(1). The members of the

Classes are so numerous that their individual joinder herein is impracticable. On information and

belief, members of the Classes number in the hundreds of thousands. The exact number of

members of the Classes is presently unknown to Plaintiffs but may be ascertained from

Defendant’s books and records. Members of the Classes may be notified of the pendency of this

action by mail, email, Internet postings, and/or publication.

        64.     Commonality and Predominance – Federal Rule of Civil Procedure 23(a)(2)

and 23(b)(3). Common questions of law and fact exist as to all members of the Classes and

predominate over questions affecting only individual members of the Classes. Such common

questions of law or fact include, but are not limited to, the following:




                                                    11
Case 3:20-cv-02543-FLW-TJB Document 1 Filed 03/09/20 Page 12 of 28 PageID: 12



               a. whether the Defendant’s claims about the Product discussed above are true, or

                  are misleading, or reasonably likely to deceive;

               b. whether the alleged conduct constitutes violations of the laws asserted herein;

               c. whether Conair engaged in false or misleading advertising;

               d. whether Plaintiffs and the members of the Classes were damaged by

                  Defendant’s conduct;

               e. whether Plaintiffs and Class members are entitled to restitution; and

               f. whether Plaintiffs and Class members are entitled to an award of punitive

                  damages.

       65.     Defendant engaged in a common course of conduct giving rise to the legal rights

Plaintiffs seek to enforce, on behalf of themselves and the other Members of the Classes. Similar

or identical statutory and common law violations, business practices, and injuries are involved.

Individual questions, if any, pale in comparison, in both quality and quantity, to the numerous

common questions that dominate this action.

       66.     Typicality – Federal Rule of Civil Procedure 23(a)(3). Plaintiffs’ claims are

typical of the claims of the other members of the Classes because, among other things, all members

of the Classes were comparably injured through Defendant’s uniform misconduct described above.

Further, there are no defenses available to Defendant that are unique to Plaintiffs or to any

particular members of the Classes.

       67.     Adequacy of Representation – Federal Rule of Civil Procedure 23(a)(4).

Plaintiffs are adequate Class representatives because their interests do not conflict with the

interests of the other members of the Classes they seek to represent; they have retained counsel

competent and experienced in complex class action litigation; and she will prosecute this action




                                               12
Case 3:20-cv-02543-FLW-TJB Document 1 Filed 03/09/20 Page 13 of 28 PageID: 13



vigorously. The Classes’ interests will be fairly and adequately protected by Plaintiffs and the

undersigned counsel.

       68.     Insufficiency of Separate Actions – Federal Rule of Civil Procedure 23(b)(1).

Absent a representative class action, members of the Classes would continue to suffer the harm

described herein, for which they would have no remedy. Even if separate actions could be brought

by individual consumers, the resulting multiplicity of lawsuits would cause undue burden and

expense for both the Court and the litigants, as well as create a risk of inconsistent rulings and

adjudications that might be dispositive of the interests of similarly situated purchasers,

substantially impeding their ability to protect their interests, while establishing incompatible

standards of conduct for Defendant. The proposed Classes thus satisfy the requirements of Fed. R.

Civ. P. 23(b)(1).

       69.     Declaratory and Injunctive Relief – Federal Rule of Civil Procedure 23(b)(2).

Defendant has acted or refused to act on grounds generally applicable to Plaintiffs and the other

members of the Classes, thereby making appropriate final corresponding declaratory relief, as

described below, with respect to the members of the Classes as a whole.

       70.     Superiority – Federal Rule of Civil Procedure 23(b)(3). A class action is

superior to any other available means for the fair and efficient adjudication of this controversy,

and no unusual difficulties are likely to be encountered in the management of this class action. The

damages or other financial detriment suffered by Plaintiffs and the other members of the Classes

are relatively small compared to the burden and expense that would be required to individually

litigate their claims against Defendant, so it would be impracticable for members of the Classes to

individually seek redress for Defendant’s wrongful conduct. Even if members of the Classes could

afford individual litigation, the court system could not. Individualized litigation would create a




                                                13
Case 3:20-cv-02543-FLW-TJB Document 1 Filed 03/09/20 Page 14 of 28 PageID: 14



potential for inconsistent or contradictory judgments and increase the delay and expense to all

parties and the court system. By contrast, the class action device presents far fewer management

difficulties, and provides the benefits of single adjudication, economy of scale, and comprehensive

supervision by a single court.

                                     CAUSES OF ACTION

                                              Count I

                   Violations of New Jersey Consumer Fraud Act (“CFA”)
                  N.J.S.A. § 56:8-1, et seq. (On Behalf of the National Class)

       71.     Plaintiffs, individually and on behalf of the National Class, repeat and re-allege all

previously alleged paragraphs, as if fully alleged herein.

       72.     The CFA was enacted and designed to protect consumers against unfair, deceptive

and fraudulent business practices. N.J. Stat. Ann. §56:8-1, et seq.

       73.     N.J. Stat. Ann. §56:8-2 provides:

       The act, use or employment by any person of any unconscionable commercial practice,
       deception, fraud, false pretense, false promise, misrepresentation, or the knowing
       concealment, suppression, or omission of any material fact with intent that others rely
       upon such concealment, suppression or omission, in connection with the sale or
       advertisement of any merchandise or real estate, or with the subsequent performance of
       such person as aforesaid, whether or not any person has in fact been misled, deceived or
       damaged thereby, is declared to be an unlawful practice . . . .
       74.     Plaintiffs, other members of the Class, and Defendant are “persons” within the

meaning of the CFA.

       75.     The defective Product sold by Defendant is “merchandise” within the meaning of

the CFA, and Plaintiffs and other members of the Class are “consumers” within the meaning of

the CFA and, thus, are entitled to the statutory remedies made available in the CFA.

       76.     Defendant, through its advertisements and public statements regarding the

defective Product’s safety, manufacturing quality, and warranties noted above, used


                                                 14
Case 3:20-cv-02543-FLW-TJB Document 1 Filed 03/09/20 Page 15 of 28 PageID: 15



unconscionable commercial practices, deception, fraud, concealment, false promises, and

misrepresentations, in violation of the CFA, in connection with the marketing and sale of the

Product.

        77.       Defendant also knowingly concealed, suppressed, and consciously omitted material

facts to Plaintiffs and other Class members regarding the nature of the Product’s dangerous defects.

        78.       These acts and omissions directly and proximately caused Plaintiffs and other

members of the Class to suffer an ascertainable loss in the form of, inter alia, money spent

purchasing the defective Product together with appropriate penalties, including treble damages,

attorneys’ fees, and costs of suit.

        79.       The CFA is, by its terms, a cumulative remedy, such that remedies under its

provisions can be awarded in addition to those provided under separate statutory schemes.

                                               Count II

                                   Breach of Express Warranties
                                (On behalf of the National Class and,
                    in the alternative, the Ohio and Pennsylvania Sub-Classes)

        80.       Plaintiffs repeat and re-allege by reference paragraphs 1-70 of this Complaint as if

fully stated herein.

        81.       Plaintiffs bring this claim against Defendant on behalf of themselves, the National

Class and, in the alternative, the Ohio and Pennsylvania Sub-Classes (for purposes of this Count,

the “Classes”).

        82.       As alleged herein, Defendant made express warranties and representations

regarding the Product which became part of the basis of the bargain between the parties.

        83.       Defendant made these representations to specifically induce Plaintiffs and Class

members to purchase the Product.




                                                  15
Case 3:20-cv-02543-FLW-TJB Document 1 Filed 03/09/20 Page 16 of 28 PageID: 16



       84.     Defendant’s representations that the Product was free of defects in material or

workmanship constituted part of the basis of the bargain between Defendant and Plaintiffs (and

Class members).

       85.     Defendant breached the aforementioned express warranties about the Products and

their qualities because Defendant’s statements about them were false, because the Products do not

conform to Defendant’s affirmations and promises described above, and suffer from defects in

material or workmanship that causes them to spark and/or catch on fire, rendering the Product unfit

for its intended use and purpose. This defect substantially impairs the use, value and safety of the

Product.

       86.     The defects at issue herein existed when the Product left Defendant’s possession or

control and was sold to Plaintiffs and Class members. The defect was undiscoverable by Plaintiffs

and the Class members at the time of purchase of the Product.

       87.      Plaintiffs and the members of the Classes would not have purchased the Products

had they known the truth about them.

       88.     Defendant’s conduct described in this complaint constitutes a breach of express

warranties under UCC § 2-313, as adopted by the following state statutes:

       Ala. Code § 7-2-313, et seq.; Alaska Stat. § 45.02.313, et seq.; Ariz. Rev. Stat. §
       47-2313, et seq.; Ark. Code § 4-2-313, et seq.; Colo. Rev. Stat. § 4-2-313, et seq.;
       Conn. Gen. Stat. § 42a-2-313, et seq.; 6 Del. C. § 2-313, et seq.; D.C. Code § 28:2-
       313, et seq.; Fla. Code § 672.313, et seq.; O.C.G.A. § 11-2-313, et seq.; Haw. Rev.
       Stat. § 490:2-313, et seq.; Idaho Code § 28-2-313, et seq.; 810 Ill. Comp. Stat. 5/2-
       313, et seq.; Ind. Code § 26-1-2-313, et seq.; Iowa Code § 554.2313, et seq.; Kan.
       Stat. § 84-2-313, et seq.; Ky. Rev. Stat. § 355.2-313, et seq.; La. Rev. Stat §
       9:2800.53(6) , et seq.; 11 M.R.S.A. § 2-313, et seq.; Md. Code Ann., Com. Law §
       2-313, et seq.; Mass. Code 106, § 2-313, et seq.; Mich. Comp. Laws 440.2313, et
       seq.; Minn. Stat. § 336.2-313, et seq.; Miss. Code § 75-2-313, et seq.; Mo. Rev.
       Stat. § 400.2-313, et seq.; Mont. Code § 30-2-313, et seq.; Neb. U.C.C. § 2-313, et
       seq.; Nev. Rev. Stat. § 104.2313, et seq.; N.H. Rev. Stat. § 382-A:2-313, et seq.;
       N.J. Stat. § 12A:2-313, et seq.; N.M. Stat. § 55-2-313, et seq.; N.C. Gen. Stat. § 25-
       2-313, et seq.; N.D. Cent. Code § 41-02-30, et seq.; Ohio Rev. Code § 1302.26, et



                                                16
Case 3:20-cv-02543-FLW-TJB Document 1 Filed 03/09/20 Page 17 of 28 PageID: 17



         seq.; Okla. Stat. Tit. 12A, § 2-313, et seq.; Or. Rev. Stat. § 72.3130, et seq.; 13 Pa.
         Cons. Stat. § 2313, et seq.; R.I. Gen. Laws § 6A-2-313, et seq.; S.C. Code § 36-2-
         313, et seq.; S.D. Codified Laws § 57A-2-313, et seq.; Tenn. Code § 47-2- 313, et
         seq.; V.T.C.A., Bus. & C. § 2.313, et seq.; Utah Code § 70A-2-313, et seq.; Vt.
         Stat. Tit. 9A, § 2-313, et seq.; Va. Code § 8.2-313, et seq.; Wash. Rev. Code §
         62A.2-313, et seq.; W. Va. Code § 46-2-313, et seq.; Wis. Stat. § 402.313, et seq.;
         and Wyo. Stat. § 34.1-2-313, et seq.

         89.     Plaintiffs and each of the other Nationwide Class members have had sufficient

direct dealings with Defendant to establish privity of contract.

         90.    Nonetheless, privity is not required here because Plaintiffs and each of the other

Class members are intended third-party beneficiaries of contracts between Defendant and its third-

party retailers. Third-party retailers such as Target and Walmart were not intended to be the

ultimate consumers of the Product and have no rights under the warranty agreements provided

with the Product; the warranty agreements were designed for and intended to benefit consumers.

         91.    All conditions precedent to seeking liability under this claim for breach of express

have been performed by or on behalf of Plaintiffs and others in terms of paying for the goods at

issue.

         92.    As a result of Defendant’s breach of warranty, Plaintiffs and each member of the

Classes has been damaged in an amount to be determined at trial, including, but not limited to, the

purchase price of the Product any consequential and incidental damages resulting from their

purchases.

         93.     Plaintiffs and the Classes were not required to notify Defendant of its breaches of

warranty because it had actual knowledge of them prior to the filing of this Complaint and because

the Product caused personal injury.

         94.    Defendant has refused to remedy the damages alleged herein to Plaintiffs and Class

members.




                                                   17
Case 3:20-cv-02543-FLW-TJB Document 1 Filed 03/09/20 Page 18 of 28 PageID: 18



                                               Count III

                                    Breach of Implied Warranties
                                (On behalf of the National Class and,
                           in the alternative, the Pennsylvania Sub-Class)

        95.       Plaintiffs repeat and re-allege by reference paragraphs 1-70 of this Complaint as if

fully stated herein.

        96.       Plaintiffs bring this claim against Defendant on behalf of themselves, the National

Class and, in the alternative, the Ohio and Pennsylvania Sub-Classes (for purposes of this Count,

the “Classes”).

        97.       UCC § 2-314 states that “a warranty that the goods shall be merchantable is implied

in a contract for their sale if the seller is a merchant with respect to goods of that kind.”

        98.       UCC § 2-314 has been adopted in New Jersey and in 35 other states.

        99.       As set forth above, Plaintiffs have standing to pursue this claim as they suffered

injury in fact and has lost money or property as a result of Defendant’s actions.

        100.      Defendant is a “merchant” within the meaning of UCC § 2-314 because it deals in

the sale of the Products and holds itself out as “having knowledge or skill peculiar to” haircare

products such as the Products at issue.

        101.      Defendant is in the business of manufacturing, supplying, marketing, advertising,

warranting, and selling the Product. By placing such products into the stream of commerce, and

by operation of law under N.J. Stat. § 12A:2-314, et seq., Defendant impliedly warranted to

Plaintiffs and members of the Classes that the Product was of a certain quality and was fit for its

ordinary and particular purpose, i.e., it was a safe and functioning hair dryer.

        102.      The Products were unfit for their ordinary use and were not of merchantable quality

and/or did not conform to the promises or affirmations of fact made on the label, as warranted by




                                                   18
Case 3:20-cv-02543-FLW-TJB Document 1 Filed 03/09/20 Page 19 of 28 PageID: 19



Defendant. Prior to purchase, Plaintiffs and members of the Classes could not have really

discovered that the Products were not fit for their ordinary purpose and did not conform to the

quality previously represented.

       103.    Similarly, the Products were unfit for their particular purpose. At the time Plaintiffs

and members of the Classes purchased the Products, Defendant knew or should have known that

Plaintiffs and members of the Classes would purchase the Products because they are labeled and

marketed as a top-of-the-line hair dryer. However, Defendant’s product was not suitable for this

purpose at the point of sale because it, inter alia, had a propensity to short-out, catch fire, and/or

shoot flames and hot projectiles that could cause personal injury and property damage, and pose a

serious fire hazard.

       104.    The defects in material and workmanship at issue herein existed when the Product

left Defendant’s possession or control and was sold to Plaintiffs and Class members. The defect

was undiscoverable by Plaintiffs and the Class members at the time of purchase of the Product.

       105.     Plaintiffs and members of the Classes would not have purchased the Products if

they knew the truth about them.

       106.    Accordingly, Plaintiffs and members of the Classes did not receive the benefit of

their bargain in purchasing the Products.

       107.    Defendant’s conduct described in this Complaint constitutes a breach of implied

warranties under UCC §§ 2-314 and 2-315, as adopted by the following state statutes:

       Ala. Code § 7-2-314, et seq.; Alaska Stat. § 45.02.314, et seq.; Ariz. Rev. Stat. §
       47-2314, et seq.; Ark. Code § 4-2-314, et seq.; Colo. Rev. Stat. § 4-2-314, et seq.;
       Conn. Gen. Stat. § 42a-2-314, et seq.; 6 Del. C. § 2-314, et seq.; D.C. Code § 28:2-
       314, et seq.; Fla. Code § 672.314, et seq.; O.C.G.A. § 11-2-314, et seq.; Haw. Rev.
       Stat. § 490:2-314, et seq.; Idaho Code § 28-2-314, et seq.; 810 Ill. Comp. Stat. 5/2-
       314, et seq.; Ind. Code § 26-1-2-314, et seq.; Iowa Code § 554.2314, et seq.; Kan.
       Stat. § 84-2-314, et seq.; Ky. Rev. Stat. § 355.2-314, et seq.; La. Rev. Stat §
       9:2800.53(6) , et seq.; 11 M.R.S.A. § 2-314, et seq.; Md. Code Ann., Com. Law §



                                                 19
Case 3:20-cv-02543-FLW-TJB Document 1 Filed 03/09/20 Page 20 of 28 PageID: 20



       2-314, et seq.; Mass. Code 106, § 2-314, et seq.; Mich. Comp. Laws 440.2314, et
       seq.; Minn. Stat. § 336.2-314, et seq.; Miss. Code § 75-2-314, et seq.; Mo. Rev.
       Stat. § 400.2-314, et seq.; Mont. Code § 30-2-314, et seq.; Neb. U.C.C. § 2-314, et
       seq.; Nev. Rev. Stat. § 104.2314, et seq.; N.H. Rev. Stat. § 382-A:2-314, et seq.;
       N.J. Stat. § 12A:2-314, et seq.; N.M. Stat. § 55-2-314, et seq.; N.C. Gen. Stat. § 25-
       2-314, et seq.; N.D. Cent. Code § 41-02-30, et seq.; Ohio Rev. Code § 1302.26, et
       seq.; Okla. Stat. Tit. 12A, § 2-314, et seq.; Or. Rev. Stat. § 72.3130, et seq.; 13 Pa.
       Cons. Stat. § 2314, et seq.; R.I. Gen. Laws § 6A-2-314, et seq.; S.C. Code § 36-2-
       313, et seq.; S.D. Codified Laws § 57A-2-313, et seq.; Tenn. Code § 47-2- 314, et
       seq.; V.T.C.A., Bus. & C. § 2.314, et seq.; Utah Code § 70A-2-314, et seq.; Vt.
       Stat. Tit. 9A, § 2-314, et seq.; Va. Code § 8.2-314, et seq.; Wash. Rev. Code §
       62A.2-314, et seq.; W. Va. Code § 46-2-314, et seq.; Wis. Stat. § 402.314, et seq.;
       and Wyo. Stat. § 34.1-2-314, et seq.

       108.    Defendant’s intended beneficiaries of these implied warranties were ultimately

Plaintiffs and the Classes, not distributors who sold the Products. Defendant’s warranties are in no

way designed to apply to the distributors that purchase the Products in bulk and then sell them on

an individual basis to each consumer. Individual consumers are the ones who ultimately review

the labels, which Defendant knows, prior to making any purchasing decisions. As a result, these

warranties are specifically designed to benefit the individual consumer who purchases the Product.

       109.    As a result of Defendant’s breach of warranties, Plaintiffs and each member of the

Classes has been damaged in an amount to be determined at trial, including, but not limited to, the

purchase price of the Product and any consequential and incidental damages resulting from their

purchases.

       110.     Plaintiffs and Class members were not required to notify Defendant of its breaches

of warranty because it had actual knowledge of them prior to the filing of this Complaint and

because the Product caused personal injury.

       111.    Defendant has refused to remedy the damages alleged herein to Plaintiffs and Class

members.




                                                 20
Case 3:20-cv-02543-FLW-TJB Document 1 Filed 03/09/20 Page 21 of 28 PageID: 21



                                             Count IV

                                   Negligent Misrepresentation
                              (On behalf of the National Class and,
                   in the alternative, the Ohio and Pennsylvania Sub-classes)

        112.    Plaintiffs repeat and re-allege by reference paragraphs 1-70 of this Complaint as if

fully stated herein.

        113.    Plaintiffs bring this claim against Defendant on behalf of themselves, the

nationwide Class and, in the alternative, the Ohio and Pennsylvania Sub-Classes.

        114.    On information and belief, Defendant falsely represented at the time it sold the

Product to Plaintiffs and Class members that it was free from defects.

        115.    Defendant failed to exercise reasonable care or competence in obtaining or

communicating such information to Plaintiffs and Class members.

        116.    Plaintiffs and Class members justifiably relied on such representations.

        117.    As a direct and proximate result of Defendant’s negligent misrepresentations,

Plaintiffs and Class members have suffered and continue to suffer various damages.

        118.    As such, Plaintiffs are entitled to an amount of compensatory damages to be proven

at trial. Such damages are comprised of, inter alia: compensation for the lost use of their bargained-

for Products; the return of all monies paid for the Products, or the diminution in value of the

Products; all incidental and consequential damages incurred; and attorney’s fees and costs for

bringing the instant action.




                                                 21
Case 3:20-cv-02543-FLW-TJB Document 1 Filed 03/09/20 Page 22 of 28 PageID: 22



                                              Count V

   Violations of the Pennsylvania Unfair Trade Practices and Consumer Protection Law,
                        73 Pa. Cons. Stat. §§ 201-2 and 201-3, et seq.
                         (On behalf of the Pennsylvania Subclass)

       119.      The Pennsylvania Plaintiff identified above, individually and on behalf of the

Pennsylvania Subclass, incorporates by reference paragraphs 1-70 of this Complaint as if fully

stated herein.

       120.      The Pennsylvania Unfair Trade Practices Act prohibits “unfair or deceptive acts or

practices in the conduct of any trade or commerce ….” 73 Pa. Stat. Ann. § 201-3.

       121.      Defendant’s deceptive acts and practices include:

                 a. Failing to disclose the fact dangers posed by the Product defect to consumers

                    on the label and packaging of the Product and/or in the Product’s marketing

                    materials.

                 b. Advertising and marketing the Product as free of defects in material and

                    workmanship, and as a premium product that would provide “Salon

                    Performance” and “Salon Results at Home.”

                 c. Making affirmative public representations about the alleged benefits of

                    Defendant’s Products while, at the same time, not ensuring consumer health

                    and safety with respect to use of the Products;

                 d. Concealing material information from consumers regarding the true nature of

                    the defects in Defendant’s Products in order to impact consumer purchasing

                    behavior;

                 e. Representing that goods have characteristics that they do not have;




                                                 22
Case 3:20-cv-02543-FLW-TJB Document 1 Filed 03/09/20 Page 23 of 28 PageID: 23



                f. Representing that goods are of a particular standard, quality, grade, style, or

                    model, when they are of another;

                g. Misrepresenting a material fact that has a tendency to mislead;

                h. Failing to state a material fact where the failure is misleading;

                i. Advertising or offering goods without the intent to sell them as advertised or

                    offered; and

                j. Representing that the subject of a transaction has been supplied in accordance

                    with a previous representation when it has not.

        122.    Defendant violated 73 Pa. Stat. Ann. § 201-3’s prohibition against engaging in

unlawful acts and practices by engaging in false and misleading advertising and by omitting

material facts from purchasers of Defendant’s Product, including the facts that the Product was not

suitable for this purpose at the point of sale because it, inter alia, had a propensity to short-out,

catch fire, and/or shoot flames and hot projectiles that could cause personal injury and property

damage, and pose a serious fire hazard.

        123.    As alleged more fully herein, Defendant’s marketing and sale of Defendant’s

Product, and more specifically its failure to inform customers of the defects in materials and

workmanship inherent in Defendant’s Product, violated 73 Pa. Stat. Ann. § 201-3, common law,

and other statutory violations as alleged herein. Plaintiff reserves the right to allege other violations

of the law, which constitute other unlawful business acts and practices.

        124.    Defendant violated 73 Pa. Stat. Ann. § 201-3’s prohibition against unfair conduct

by failing to inform its customers about Defendant’s Products’ abilities and their potential safety

risks; engaging in a pattern or practice of concealing those facts and continuing to sell those

Products despite its knowledge that they are misrepresented and carry health and safety risks




                                                   23
Case 3:20-cv-02543-FLW-TJB Document 1 Filed 03/09/20 Page 24 of 28 PageID: 24



(including the risks of shorting-out, catching fire, and/or shooting flames and hot projectiles that

could cause personal injury and property damage, and posing a serious fire hazard) - thereby

depriving customers of the value of Defendant’s Products as represented. This conduct is

substantially injurious to consumers, offends public policy, is immoral, unethical, oppressive, and

unscrupulous as the gravity of the conduct outweighs any alleged benefit. Specifically, the safety

risks were outweighed by Defendant’s profit motive. Defendant engaged in this conduct at the

expense of its customers’ rights when other, lawful alternatives were available (such as providing

customers with full information about Defendant’s Products, including the known risks and

potential hazards, prior to purchase).

       125.    Defendant engaged in this conduct to gain an unfair commercial advantage over its

competitors, seeking to avoid public knowledge of the abilities of Defendant’s Products and their

defects to avoid damage to their sales or reputation. Defendant withheld critical and material

information from Plaintiff and Pennsylvania Subclass Members, competitors, and the marketplace,

all to Defendant’s unfair competitive advantage.

       126.    Defendant’s business practices, as alleged herein, constitute fraudulent conduct

because they were likely to deceive, and did deceive, Pennsylvania Subclass Members into

purchasing Defendant’s Products when those Products were misrepresented and defective with

safety risks and otherwise did not perform as advertised.

       127.    Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers.

       128.    As a direct and proximate result of Defendant’s unfair, unlawful, and fraudulent

acts and practices, Plaintiff and Pennsylvania Subclass Members were injured and lost money or

property, including from not receiving the benefit of their bargain in purchasing Defendant’s




                                                24
Case 3:20-cv-02543-FLW-TJB Document 1 Filed 03/09/20 Page 25 of 28 PageID: 25



Products, and increased time and expense in dealing with treating damages from the use of

Defendant’s Products.

        129.       Defendant recklessly disregarded Plaintiff and Pennsylvania Subclass members’

rights. Defendant’s knowledge of the Defendant’s Products’ false claims and safety risks put it on

notice that the Defendant’s Products were not as it advertised.

        130.       Pursuant to 73 Pa. Stat. Ann. § 201-9.2(a), Plaintiff and the Pennsylvania Subclass

Members seek an order awarding damages, punitive and/or treble damages, and any other just and

proper relief available under the Pennsylvania Unfair Trade Practices Act.

                                                   Count VI

                                          Unjust Enrichment6
                               (On behalf of the Nationwide Class and,
                     in the alternative, the Ohio and Pennsylvania Sub-Classes)

        131.       Plaintiffs repeat and re-allege by reference paragraphs 1-70 of this Complaint as if

fully stated herein.

        132.       Plaintiffs bring this claim against Defendant on behalf of themselves, the

nationwide Class and, in the alternative, the Ohio and Pennsylvania Sub-Classes (hereinafter the

“Classes”).

        133.       Plaintiffs and the other members of the Classes conferred benefits on Defendant

by purchasing the Products at a premium price.

        134.       Defendant has knowledge of such benefits.

        135.       Defendant received the benefits to the detriment of Plaintiffs and the other members

of the Classes because Plaintiffs and the other members of the Classes purchased a worthless

product from Defendant.



        6
            Count VII is plead in the alternative to Count II.


                                                       25
Case 3:20-cv-02543-FLW-TJB Document 1 Filed 03/09/20 Page 26 of 28 PageID: 26



       136.     Defendant has been unjustly enriched in retaining the revenues derived from the

purchases of the Product by Plaintiffs and the other members of the Classes. Retention of those

monies under these circumstances is unjust and inequitable.

       137.     Because Defendant’s retention of the non-gratuitous benefits conferred on it by

Plaintiffs and the other members of the Classes is unjust and inequitable, Defendant must pay

restitution to Plaintiffs and the other members of the Classes for its unjust enrichment, as ordered

by the Court.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of the other members of the Class

proposed in this Count, respectfully request that the Court enter judgment as follows:

       A.       Declaring that this action is a proper class action, certifying the Class as requested

                herein, designating Plaintiffs as Class Representatives, and appointing the

                undersigned counsel as Class Counsel for the Class;

       B.       Ordering Defendant to pay actual damages to Plaintiffs and the other members of

                the Class;

       C.       Ordering Defendant to pay restitution to Plaintiffs and the other members of the

                Classes;

       D.       Ordering Defendant to pay punitive damages, as allowable by law, to Plaintiffs and

                the other members of the Class;

       E.       Ordering Defendant to pay statutory damages, as provided by the applicable state

                consumer protection statute invoked herein, to Plaintiffs and the other members of

                the Class;




                                                  26
Case 3:20-cv-02543-FLW-TJB Document 1 Filed 03/09/20 Page 27 of 28 PageID: 27



        F.      Ordering Defendant to pay reasonable attorneys’ fees and litigation costs to

                Plaintiffs and the other members of the Class, as allowable by law;

        G.      Ordering Defendant to pay both pre- and post-judgment interest, as allowable by

                law, on any amounts awarded; and

        H.      Ordering such other and further relief as may be just and proper.

                                 DEMAND FOR JURY TRIAL

        Plaintiffs demand a trial by jury of all claims in this Complaint so triable. Plaintiffs also

respectfully request leave to amend this Complaint to conform to the evidence, if such amendment

is needed for trial.

 Dated: March 9, 2020                              Respectfully submitted,

                                                   /s/Natalie Finkelman Bennett
                                                   Natalie Finkelman Bennett
                                                   James C. Shah
                                                   SHEPHERD, FINKELMAN, MILLER &
                                                   SHAH, LLP
                                                   475 White Horse Pike
                                                   Collingswood, NJ 08107
                                                   Tel: 856-858-1770 |
                                                   Fax: 866-300-7367
                                                   nfinkelman@sfmslaw.com
                                                   jshah@sfmslaw.com

                                                   Gary E. Mason*
                                                   David K. Lietz*
                                                   WHITFIELD BRYSON & MASON, LLP
                                                   5101 Wisconsin Avenue NW, Suite 305
                                                   Washington, DC 20016
                                                   Tel: 202-640-1168
                                                   Fax: 202-429-2294
                                                   gmason@wbmllp.com
                                                   dlietz@wbmllp.com

                                                   Gary M. Klinger*
                                                   KOZONIS & KLINGER, LTD.
                                                   227 W. Monroe Street, Suite 2100
                                                   Chicago, Illinois 60606


                                                27
Case 3:20-cv-02543-FLW-TJB Document 1 Filed 03/09/20 Page 28 of 28 PageID: 28



                                       Phone: 312.283.3814
                                       gklinger@kozonislaw.com
                                       *pro hac vice to be filed

                                       Attorneys for Plaintiffs and the Putative
                                       Classes




                                     28
